Citation Nr: 1438339	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  05-10 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder (also claimed as headaches) to include as secondary to service-connected postoperative residuals of disc disease of the lumbar spine. 

2.  Entitlement to an effective date earlier than December 1, 2004, for the award of a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from June 1975 through June 1978.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

A September 2011 Board decision/remand, inter alia, denied an effective date earlier than December 1, 2004, for the award of a TDIU.  It remanded the claim of service connection for a cervical spine condition.

The appellant appealed the Board's decision on the effective date for TDIU to the Court of Appeals for Veterans Claims (Court).  In a July 2013 memorandum decision, the Court set aside the Board's September 2011 decision and remanded the matter to the Board for readjudication.

The Board remanded each issue on appeal in February 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Turning to the Veteran's claim for service connection for a cervical spine disorder, to include as secondary to service-connected disability, the Board's February 2014 remand requested that the AOJ provide a VA examination to determine the likelihood of whether any existing cervical spine disorder began during service or within one year of the Veteran's discharge from service or was otherwise linked to some incident of the Veteran's period of active duty from June 1975 to June 1978; and the likelihood of whether either the Veteran's service-connected low back or right shoulder disorders have caused or worsened his claimed cervical spine disorder.  

However, the reports of two April 2014 VA examinations do not address the second question as the likelihood that either the Veteran's service-connected low back or right shoulder disorders have caused or worsened his claimed cervical spine disorder.  See 38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  A May 2014 supplemental statement of the case (SSOC) cited findings it identified as stated in April 2014 VA examination reports; however, the Board has been unable to locate the findings in any April 2014 VA examination reports.  

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The foregoing shows that the development requested by the Board's February 2014 remand was not fully completed with respect to the Veteran's service connection claim.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

Turning to the Veteran's claim for an earlier effective date for the award of a TDIU, the Board's February 2014 remand requested that the AOJ submit the issue of entitlement to TDIU, prior to December 1, 2004, to the Director of C & P for an extra-schedular evaluation under 38 C.F.R. § 4.16(b) only.  However, the Veteran's eFolders do not contain any indication that the AOJ did the requested action.  See Stegall, supra.  That issue was not addressed in the May 2014 supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA medical examination in order to ascertain the nature and etiology of his claimed cervical spine disorder.  The claims file and copies of all pertinent records from the Veteran's eFolders should be made available to the examiner for review.

Based on the examination and review of the record, the examiner should answer the following questions:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any existing cervical spine disorder began during service or within one year of his discharge from service or is otherwise linked to some incident of the Veteran's period of active duty from June 1975 to June 1978?

(b) Is it at least as likely as not that either the Veteran's service-connected low back or right shoulder disorders have caused or worsened his claimed cervical spine disorder?  If it is determined that the Veteran's cervical spine disorder was aggravated by his service-connected low back and/or right shoulder disorders, to the extent that is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

A complete rationale for any opinion expressed should be provided. 

2.  Submit the issue of entitlement to TDIU, prior to December 1, 2004, to the Director of C & P for an extra-schedular evaluation under 38 C.F.R. § 4.16(b) only.

3.  Thereafter, if either benefit sought on appeal is not granted in full, furnish the Veteran an SSOC, and provide the Veteran an opportunity to respond in accordance with applicable statutes and regulations.  The case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



